Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Detailed Action

The amendment filed on 10/20/2022 has been entered.

Objection to the Specification
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0121], line 4, “a” (third occurrence) has been changed to --an--.
           (2) In paragraph [0121], line 8, “a” has been changed to --an--.

Claim Objection
Claims 6, 7, 18 and 19 are objected to because of the following informalities:  
           (1) In claim 6, line 2, “degrees” has been changed to --degree--.
           (2) In claim 7, lines 3 and 4, “D” has been changed to --(D)--.
           (3) In claim 18, line 2, “degrees” has been changed to --degree--.
           (4) In claim 19, line 4, “D” (both occurrences) has been changed to --(D)--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 103
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-188337 in view of Lewis (U.S. Patent Application Publication No. 2014/0196425) and CN 107302864 (with English translation, cited in the IDS filed on 6/26/2020).
           Regarding claims 1-3, 7, 8 and 11, JP ‘337 discloses a lawn mower (10) comprising:
           a blade assembly (14,15) configured to perform a cutting function;
           a deck (11) formed with an accommodation space (see Fig.1) for accommodating at least a portion of the blade assembly (14,15, see paragraph [0018], lines 3-4);
           a motor (16, i.e. electric motor, see paragraph [0018], lines 5-6) configured to drive the blade assembly (14,15) to rotate about a rotation axis (SC, see Fig.1 and paragraph [0022], lines 1-3); 
           wherein the blade assembly (14,15) comprises:
           a first blade (14) formed with a first cutting portion (33, se Fig.2(b)) for cutting grass; and 
           a second blade (15) formed with a second cutting portion (43) for cutting grass;
           wherein the first blade (14) and the second blade (15) collectively define a swept volume; and 
           wherein the first blade (14) is located on an upper side of the second blade (15B, see Fig.2(a)), the first blade (14) extends in a plane (shown as a horizontal plane as seen in Fig.2(a)) perpendicular to the rotation axis (SC), the second blade (15) comprises a middle portion (MP, see annotated Fig.2(a)) in contact with the first blade (14), an extending portion EP) extending obliquely from the middle portion (MP), and a blade portion (BP) disposed at an end of the extending portion (EP), and there is a distance between the first blade (14) and the blade portion (BP) in a direction of the rotation axis (SC) substantially as claimed except JP 337 fails to mention using a battery pack for providing power to the motor (16), is silent about the range for the swept volume of the blade assembly, and is silent about how the first blade (14) and the second blade (15) are held together.

    PNG
    media_image1.png
    457
    915
    media_image1.png
    Greyscale

          Lewis shows a battery operated lawn mower using a battery pack (22) for powering an electric motor (21).  Lewis also shows a standard blade of a lawn mower having a suitable length of 20” for mowing (see paragraph [0027], line 6, i.e. 508 mm which is in the claimed range as required by claim 7), and a mass/weight of 27 ounces (see paragraph [0027], line 8, i.e. 0.766 kg which is in the claimed range as required by claim 8).
           Thus, it would have been obvious to one skilled in the art to modify JP ‘337 by providing the lawn mower (10) with a battery pack for providing power source to the electric motor (16) as taught by Lewis and by having a length of 20” and a mass of 27 ounces for the blade assembly as such length and mass are suitable for a lawn mower as evidenced by Lewis. 
           JP ‘337 as modified is silent about the swept volume of the blade assembly (14,15), wherein the swept volume is defined as a volume of a smallest cylinder surrounding the first blade and the second blade (i.e. V = 3.14 x D/2 x D/2 x H, wherein “D” is the length of the blade assembly, and “H” is the height of the blade assembly).  JP ‘337 as modified has a blade assembly length of 20” as taught by Lewis but is unclear of the height of the blade assembly.       
          CN ‘864 shows a lawn mower having a blade (23) comprising a blade assembly (see Fig.6) having a height substantially greater than “L2” which is greater than or equal to 10 mm and less than or equal to 15 mm (see page 4, lines 12-13 of English translation) a suitable range for a lawn mower.    
          Therefore, it would have been obvious to one skilled in the art to further modify JP ‘337 by having the height of the blade assembly (14,15) approximate 15 mm (i.e. suitable for a lawn mower as taught by CN ‘864.  JP ‘337 thus modified, with the length of 20” and a height of 15 mm for the blade assembly, has a swept volume in the claimed range as required by claims 1-3 (V = 3.14 x D/2 x D/2 x H, i.e. V = 3.14 x 25.4 cm x 2.54 cm x 1.5 cm = 3,038 cm*3).  Moreover, the swept volume of a blade assembly depends upon the length and height of the blade assembly.  For the same height of the blade assembly, the longer the blade assembly is, the larger/bigger the swept volume will be thus resulting in a larger cutting/mowing area.  On the other hand, the shorter the blade assembly is, the more compact it will be but resulting in a smaller the swept volume.  The swept volume depends more upon an obvious matter of personal preference (i.e. whether larger cutting/mowing area or compactness is desired) than on any inventive concept.            
          CN ‘864 further shows connecting a first blade (10, see Fig.7) and a second blade (20) of a lawn mower to each other by means of a positioning portion (i.e. a positioning hole, as required by claim 11, see Fig.6) formed on one of the first blade (10) and the second blade (20) and an engaging portion (i.e. a bolt or a protrusion portion as required by claim 11) that engages with the positioning portion/hole is formed on the other of the first blade (10) and the second blade (20) for allowing rotation of the second blade (20) within a predetermined angle range when the positioning portion/hole and the engaging portion/bolt engage with each other.
          In view of this fact, it would have been obvious to one skilled in the art to further modify JP ‘337 by connecting the first blade (14) and the second blade (15) to each other by means of a positioning portion and an engaging portion to allow the second blade (15) to rotate relative to the first blade (14) to avoid the collision force generated by a foreign object when colliding with the foreign object during mowing operation as taught by CN ‘864 (see page 4 of 5, lines 8-10 of the English translation).    
          Regarding claim 4, the first blade (14) and second blade (15) of JP ‘337 are formed separately (see Fig.2(c)). 
          Regarding claim 5, the first blade (14) and second blade (15) of JP ‘337 are formed separately (see Fig.2(c)), and the first blade (14) has a size smaller than that of the second blade (15B) as shown in Figs.2(a)-2(c).  Assuming the two blades (14,15) are made of the same material or it would have been obvious to do so to simplify manufacture, then a ratio of the mass of the first blade (14) of JP ‘337 to the mass of the second blade (15) of JP ‘337 is greater than or equal to 0.5 and less than or equal to 1 as claimed.
          Regarding claim 6, in JP ‘337, the phrase angle formed by the first cutting portion (33) and the second cutting portion (43) is greater than or equal to 0 degree and less than 90 degrees (see Fig.2(b)).  
          Regarding claim 9, since JP ‘337 as modified has the first blade (14) and the second blade (15) each with a length of 20 inches (i.e. 508 mm), the length of each first cutting portion (33) and the second cutting portion (43) is in a plane perpendicular to the rotation axis (SC) is, therefore, greater than or equal to 10 mm and less than or equal to 600 mm as claimed.
          Regarding claim 10, a sum (four) of a number (two) of JP ‘337 first cutting portions (33, see Fig.2(b)) and a number (two) of JP ‘337 second cutting portions (43, see Fig.2(b)) is the number (four) of cutting portions (33,43) of JP ‘337 blade assembly (14,15), and a ratio of the swept volume (i.e. 3,038 cm*3, see the above claim 1) to the number (four) of the cutting portions (33,34) of JP ‘337 blade assembly (33,43) is 579.5 cm*3 (i.e. ¼ x 3,038 cm*3 = 579.5 cm*3) which is in the claimed range.     
          Regarding claim 12, JP '337 positioning portion/hole (i.e. the holes on each side of the rotation axis SC, see Fig.2(b)) has a geometric center, and a distance  from the geometric center to the rotation axis (SC) is a positioning radius, and the positioning radius is greater than 0 mm as claimed but it is not clear if the positioning radius is less than or equal to 50 mm.  However, it would have been obvious to one skilled in the art to space the positioning portion at a desirable distance from rotation axis (SC) including less than or equal to 50 mm as claimed as long as it is spaced enough to allow the blade assembly (14,15) to rotate about the rotation axis (SC) and to allow the positioning hole to receive the engaging portion without any interference.    
          Regarding claim 13, JP ‘337 discloses a lawn mower (10) comprising:
          a blade assembly (14,15) configured to perform a cutting function;
          a deck (11) formed with an accommodation space (see Fig.1) for accommodating at least a portion of the blade assembly (14,15);
          a motor (16, i.e. electric motor, see paragraph [0018], lines 5-6) configured to drive the blade assembly (14,15) to rotate about a rotation axis (SC); and 
          wherein the blade assembly (14,15) comprises:
          a first blade (14) formed with a first cutting portion (33) for cutting grass;  
          a second blade (15) formed with a second cutting portion (43) for cutting grass;
          wherein the first blade (14) and the second blade (15) collectively define a swept volume; and             
          wherein the first blade (14) is located on an upper side of the second blade (15B, see Fig.2(a)), the first blade (14) extends in a plane (shown as a horizontal plane as seen in Fig.2(a)) perpendicular to the rotation axis (SC), the second blade (15) comprises a middle portion (MP, see annotated Fig.2(a)) in contact with the first blade (14), an extending portion EP) extending obliquely from the middle portion (MP), and a blade portion (BP) disposed at an end of the extending portion (EP), and there is a distance between the first blade (14) and the blade portion (BP) in a direction of the rotation axis (SC) substantially as claimed except JP ‘337 fails to mention using a battery pack for providing power to the motor (16), is silent about the range for the swept volume of the blade assembly, and is silent about how the first blade (14) and the second blade (15) are held together.
          Lewis shows a battery operated lawn mower using a battery pack (22) for powering an electric motor (21).  Lewis also shows a standard blade of a lawn mower having a suitable length of 20” for mowing (see paragraph [0027], line 6, i.e. 508 mm).
          Thus, it would have been obvious to one skilled in the art to modify JP ‘337 by providing the lawn mower (10) with a battery pack for providing power source to the electric motor (16) as taught by Lewis and by having a length of 20” for the blade assembly as such length is a standard blade length for a lawn mower as evidenced by Lewis. 
           JP ‘337 as modified is silent about the swept volume of the blade assembly (14,15), wherein the swept volume is defined as a volume of a smallest cylinder surrounding the first blade and the second blade (i.e. V = 3.14 x D/2 x D/2 x H, wherein “D” is the length of the blade assembly, and “H” is the height of the blade assembly).  JP ‘337 as modified has a blade assembly length of 20” as taught by Lewis but is unclear of the height of the blade assembly.       
          CN ‘864 shows a lawn mower having a blade (23) comprising a blade assembly (see Fig.6) having a height substantially greater than “L2” which is greater than or equal to 10 mm and less than or equal to 15 mm (see page 4, lines 12-13 of English translation) a suitable range for a lawn mower.    
          Therefore, it would have been obvious to one skilled in the art to further modify JP ‘337 by having the height of the blade assembly (14,15) approximate 15 mm (i.e. suitable for a lawn mower as taught by CN ‘864.  JP ‘337 thus modified, with the length of 20” and a height of 15 mm for the blade assembly, has a swept volume in the claimed range as required by claims 1-3 (V = 3.14 x D/2 x D/2 x H, i.e. V = 3.14 x 25.4 cm x 2.54 cm x 1.5 cm = 3,038 cm*3).  Moreover, the swept volume of a blade assembly depends upon the length and height of the blade assembly.  For the same height of the blade assembly, the longer the blade assembly is, the larger/bigger the swept volume will be thus resulting in a larger cutting/mowing area.  On the other hand, the shorter the blade assembly is, the more compact it will be but resulting in a smaller the swept volume.  The swept volume depends more upon an obvious matter of personal preference (i.e. whether larger cutting/mowing area or compactness is desired) than on any inventive concept.            
          CN ‘864 shows connecting a first blade (10, see Fig.7) and a second blade (20) of a lawn mower to each other by means of a connecting assembly comprising a positioning hole and an engaging bolt/protrusion that engages with the positioning hole  for allowing rotation of the second blade (20) within a predetermined angle range when the positioning hole and the engaging bolt/projection engage with each other.
          In view of this fact, it would have been obvious to one skilled in the art to further modify JP ‘337 by connecting the first blade (14) and the second blade (15) to each other by means of a connecting assembly to allow the second blade (15) to rotate relative to the first blade (14) to avoid the collision force generated by a foreign object when colliding with the foreign object during mowing operation as taught by CN ‘864 (see page 4 of 5, lines 8-10 of the English translation).     
          Regarding claims 14-16, 19 and 20, JP ‘337 discloses a lawn mower (10) comprising:
          a blade assembly (14,15) configured to perform a cutting function;
          a deck (11) formed with an accommodation space (see Fig.1) for accommodating at least a portion of the blade assembly (14,15);
          a motor (16, i.e. electric motor, see paragraph [0018], lines 5-6) configured to drive the blade assembly (14,15) to rotate about a rotation axis (SC); and 
          wherein the blade assembly (14,15) comprises:
          a first blade (14) formed with a first cutting portion (33) for cutting grass; and 
          a second blade (15) formed with a second cutting portion (43) for cutting grass;  
          wherein the first blade (14) and the second blade (15) collectively define a swept volume; and 
           wherein the first blade (14) is located on an upper side of the second blade (15B, see Fig.2(a)), the first blade (14) extends in a plane (shown as a horizontal plane as seen in Fig.2(a)) perpendicular to the rotation axis (SC), the second blade (15) comprises a middle portion (MP, see annotated Fig.2(a)) in contact with the first blade (14), an extending portion EP) extending obliquely from the middle portion (MP), and a blade portion (BP) disposed at an end of the extending portion (EP), and there is a distance between the first blade (14) and the blade portion (BP) in a direction of the rotation axis (SC) substantially as claimed except JP ‘337 fails to mention using a battery pack for providing power to the motor (16) and is silent about the range for the swept volume of the blade assembly.
          Lewis shows a battery operated lawn mower using a battery pack (22) for powering an electric motor (21).  Lewis also shows a standard blade of a lawn mower having a suitable length of 20” for mowing (see paragraph [0027], line 6, i.e. 508 mm which is in the claimed range as required by claim 19), and a mass/weight of 27 ounces (see paragraph [0027], line 8, i.e. 0.766 kg which is in the claimed range as required by claim 20).
          Thus, it would have been obvious to one skilled in the art to modify JP ‘337 by providing the lawn mower (10) with a battery pack for providing power source to the electric motor (16) as taught by Lewis and by having a length of 20” and a mass of 27 ounces for the blade assembly as such length and mass are suitable for a lawn mower as evidenced by Lewis. 
          JP ‘337 as modified is silent about the swept volume of the blade assembly (14,15), wherein the swept volume is defined as a volume of a smallest cylinder surrounding the first blade and the second blade (i.e. V = 3.14 x D/2 x D/2 x H, wherein “D” is the length of the blade assembly, and “H” is the height of the blade assembly).  JP ‘337 as modified has a blade assembly length of 20” as taught by Lewis but is unclear of the height of the blade assembly.       
          CN ‘864 shows a lawn mower having a blade (23) comprising a blade assembly (see Fig.6) having a height substantially greater than “L2” which is greater than or equal to 10 mm and less than or equal to 15 mm (see page 4, lines 12-13 of English translation) a suitable range for a lawn mower.    
          Therefore, it would have been obvious to one skilled in the art to further modify JP ‘337 by having the height of the blade assembly (14,15) approximate 15 mm (i.e. suitable for a lawn mower as taught by CN ‘864.  JP ‘337 thus modified, with the length of 20” and a height of 15 mm for the blade assembly, has a swept volume in the claimed range as required by claims 14-16 (V = 3.14 x D/2 x D/2 x H, i.e. V = 3.14 x 25.4 cm x 2.54 cm x 1.5 cm = 3,038 cm*3).  Moreover, the swept volume of a blade assembly depends upon the length and height of the blade assembly.  For the same height of the blade assembly, the longer the blade assembly is, the larger/bigger the swept volume will be thus resulting in a larger cutting/mowing area.  On the other hand, the shorter the blade assembly is, the more compact it will be but resulting in a smaller the swept volume.  The swept volume depends more upon an obvious matter of personal preference (i.e. whether larger cutting/mowing area or compactness is desired) than on any inventive concept.            
          Regarding claim 17, in JP ‘337, the first blade (14) and second blade (15) are formed separately (see Fig.2(c)), and the first blade (14) has a size smaller than that of the second blade (15) as shown in Fig.2(b).  Assuming the two blades (14,15) are made of the same material or it would have been obvious to do so to simplify manufacture, then a ratio of the mass of the first blade (14) to the mass of the second blade (15) is greater than or equal to 0.5 and less than or equal to 1 as claimed.
          Regarding claim 18, in JP ‘337, the phrase angle formed by the first cutting portion (33) and the second cutting portion (43) is greater than or equal to 0 degree and less than 90 degrees (see Fig.2(b)).  
  
Remarks
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in light of the above new ground(s) of rejection.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724